Title: To Benjamin Franklin from Coder, 3 January 1780
From: Coder, Henry
To: Franklin, Benjamin


Monsieur Le Docteur,
Paris ce 3e. janvier 1780.
Persuadé que vous serez bien aise de concourrir avec moi a placer honnetement Mr. L’air De Lamotte neveu de Mr. Dubourg notre ami commun, je vous engage a écrire a Mr. Le Comte de Broglie à son hotel rue St. Dominique, et de lui marquer l’intérêt que vous prenez à ce jeune homme et combien vous seriez flatté qu’il l’agreat pour son Secretaire. Je lui ai dejà parlé et fait parler par Mr. De Boismartin Secretaire de ses Commendemens et L’homme en qui il a la plus grande confiance. Je ne doute pas que votre recommandation n’influe beaucoup à le determiner en Sa faveur.
Si vous preferez, Monsieur Le Docteur, de faire dire par Mr. De La faiette de votre part, ce que je vous propose d’écrire à Mr. Le Comte de Broglie cela n’en vaudroit que mieux. Mais dans ce dernier cas il faudroit que Mr. Le Marquis De La faiette eut la bonté de faire cette demarche tout de suite, ou bien m’adresser hotel d’angleterre rue de Seine la lettre que j’ai l’honneur de vous demander pour Mr. Le Comte de Broglie.
Je Suis avec respect Monsieur Le Docteur Votre très humble et très obeissant serviteur
H. CODERC
 Notation: N Coder Jan 3. 80